Citation Nr: 1716752	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded the case to the RO for additional development.

The Board notes that the Veteran did not indicate whether he wanted a Board hearing before a Veterans Law Judge in his June 2012 substantive appeal (VA Form 9).  The RO sent a letter in June 2012 inquiring whether the Veteran wished to have a Board hearing with detailed information about his choices (in-person, videoconference, or no hearing).  To date, the Veteran has not replied, including after the Board's remand in April 2014.  Therefore, the Board finds that the Veteran has not requested a Board hearing and the Board may proceed with an adjudication of his claims at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an initial compensable rating for hearing loss.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this instance, the RO failed to comply with all of the remand directives.  The Board directed the RO to request the Veteran to identify all medical providers who have treated the Veteran for hearing loss and also directed the Veteran receive a new VA examination.  Those directives have been completed.  The Board, however, directed the RO to readjudicate the Veteran's claim for a compensable rating for hearing loss, including new evidence submitted by the Veteran after RO issued the statement of the case in May 2012.  Specifically, the Veteran submitted a private hearing evaluation, dated in July 2012, from Mike Ward's Hearing Center (July 2012 evaluation).   The Veteran, in writing, requested that the appeal be remanded for the RO to review the July 2012 evaluation.  The RO, however, in the January 2016 supplemental statement of the case refers to VAMC records and the three VA hearing loss examinations of record in March 2011, October 2014, and December 2015.  It did not list the July 2012 evaluation as evidence considered nor did it discuss the evaluation as part of its analysis.  

Accordingly, the Veteran's claim must be remanded again and the RO shall review all of the evidence, including the July 2012 evaluation, and adjudicate whether the Veteran is entitled to a compensable rating for hearing loss, including a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been severe than at others).

In addition, the RO indicated review of VAMC records from January 2010 to January 2016.  The file, however, only contains VAMC records from March 2011 to December 2015.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As noted above, the Board's prior remand requested that the RO ask the Veteran to provide medical records from the Mike Ward's Hearing Center and any other private medical provider who has treated or evaluated the Veteran's hearing since service connection became effective in December 2010.  The RO sent a letter to the Veteran in July 2014 but the Veteran has not responded to the letter.  Under the circumstances, the Veteran should also be provided another opportunity to supplement the record with those private medical records, and any other evidence he has or wishes to submit.  The Veteran is thus advised that he has an obligation to assist VA in the development of his claim, to include submitting or identifying relevant evidence, and that failure to do so may result in an adverse decision.  See, e.g., 38 C.F.R. § 3.655 (consequences for not reporting for a VA examination).

Finally, the Board finds that the VA examinations, while helpful, are incomplete in their analysis.  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).

The July 2012 evaluation appears to indicate that the Veteran's hearing significantly worsened since the March 2011 VA examination, but the two subsequent VA examinations in October 2014 and December 2015 appear to establish that the Veteran's hearing then improved.  The later VA examinations do not discuss, explain, or attempt to reconcile the results except for the December 2015 VA examiner suggesting all prior results were likely not valid because of significantly improved results.  The examiner did not explain the rationale or basis for this conclusion.  As the VA examiner suggested a new evaluation in six months would be valuable to the Veteran for treatment purposes, the Board has determined that a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner should reconcile the prior results and explain whether the Veteran's hearing loss changed in severity over time.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Mike Ward's Hearing Center, as well as the records of any other medical provider who has evaluated or treated the Veteran for hearing loss, including the provider who performed a January 17, 2011 hearing test (referred to in the July 2, 2012 report from the Mike Ward's Hearing Center).  The Veteran must be advised of the importance of submitting or identifying to VA the evidence of relevant medical providers and of the possible adverse consequences, to include the denial of his claim

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from January 2010 to the present that are not already of record.   

3.  After the record development is completed, provide the Veteran with a VA hearing loss examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine the current severity of the Veteran's hearing loss disability.  If feasible, the examiner is asked to reconcile the prior VA examination results of March 2011, October 2014, and December 2015 with the July 2012 private evaluation to the extent possible into a consistent picture so that the current rating may accurately reflect the disability present.  The report should indicate whether the various results represent an improvement of the disability, a progression of the disability, or correction of an error.

4.  After the development requested is completed, readjudicate the claim for a compensable rating for hearing loss.  The readjudication must explicitly consider the private hearing evaluation, dated in July 2012, from Mike Ward's Hearing Center.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




